ON PETITION FOR REHEARING.
Potter, Chief Justioe.
Counsel for defendant in error has filed a petition for rehearing, and asks a reconsideration of the effect of the failure of plaintiff in error, defendant below, who was an *312applicant for patent to a mining claim, to prove that be was a citizen.
We held that while such want of proof would warrant a judgment against him, it did not authorize a judgment in favor of the adverse claimant. In arriving at that conclusion several authorities were cited to the effect, first, that proof of citizenship, in an adverse suit, is required only to enable a party to recover a judgment in his own favor; and, second, that the absence of such proof may prevent a recovery by the one party, but does not operate to authorize a judgment, for that reason alone, in favor of his adversary. We quoted from Lind-ley on Mines that author’s statement of the result of the decisions upon the question, and among other matters so quoted was this: “The alienage of the original locator would not avail the subsequent locator so as to permit the court to award the claim to him, for that reason, but the latter would be enabled through the patent proceedings, which are the equivalents of ‘ inquest of office ’ to have alienage established, and thus clear the records.”
Referring to the remarks of Mr. Lindley, counsel for defendant in error construes the same to mean that the party opposing on alien locator must do something more than prove the alienage; and that the “ something more ” would be done, if he proved his own qualifications and every act of his own location in compliance with law. In view of the authorities discussed, in this connection, by Mr. Lindley, we think that counsel’s contention as to the author’s statement maybe open to serious question. In Manuel v. Wulff, 152 U. S., 505, it was held that, although the objection of alienage was properly interposed in the adverse suit, the naturalization of the alien applicant for patent before judgment cured the infirmity. Hence, while, as Mr. Lindley asserts, a citizen may peaceably relocate a claim over that of a prior alien locator, and thus qualify himself as an adverse claimant; his relocation would be of no avail, should the alien afterward and prior to judgment in an adverse suit become a Citizen by naturalization,
*313In Laws of Mines and Mining by Barringer & Adams, it is said at page 203, referring evidently to tbe case of Billings v. Smelting Co., 52 Fed., 250, that if the principle laid down in that case prevails, the result will be that ground located by an alien cannot be relocated until he has been deprived of his title by some act of the government, which ordinarily will not occur until there has been an application for a patent, and it becomes necessary for him to establish his right either as applicant or adverse claimant.
We are inclined, still, to the view that the observations of Mr. Bindley, quoted in our former opinion as to relocation by a citizen of ground claimed by an alien, were intended to show that a citizen could by such relocation obtain a standing as adverse claimant in order to have alienage established, rather than that thereby he could secure a right to an affirmative judgment, awarding the property to him for that reason in the suit brought to adverse the right of the alien to a patent. It seems to us that the language used is not susceptible of any other reasonable construction. Moreover, is that not in line with the principle laid down in Manuel v. Wulff, supra? In that case the court applies to mining claims the settled rule that until alienage has been adjudged, an alien may take and hold land by purchase. And a purchase by an alien of a mining claim was held good where naturalization occurred anterior to judgment in the adverse suit, it being held that the act of naturalization took effect by relation.
It might be interesting to continue a discussion of this question, but it is unnecessary, as there was no allegation or proof of alienage in this case. It may be that, as counsel suggests, we are mistaken as to the effect of alienage of the applicant for patent in an adverse suit; and that he is correct in his contention that in such suit, when alienage of the applicant is shown, the adverse claimant upon establishing his act of location and his own qualification, would become entitled to a judgment awarding the property to him. While we have believed that the authorities lead to a contrary conclusion, and that Mr. *314Bindley so avers, we are not prepared, beyond all question, to assert that counsel is not correct in the position maintained by him. Were that the question at issue here, we would give to it a more exhaustive consideration to ascertain to our complete satisfaction whether or not we had heretofore erroneously stated the result of the authorities upon that matter.
The adverse claimant, in the case at bar, did not allege alienage on the part of the applicant for patent, nor did he prove it or attempt to do so. So far as the citizenship of the applicant is concerned, upon the record in this case, it merely stands as unproven by him. The facts in the case, as we have held, show a prior location of the ground by the applicant (plaintiff in error) or his grantors, and that the same had not been forfeited by failure to perform the annual labor required by law. It was practically conceded on the trial that plaintiff held the disputed ground under a location earlier in point of time than that of defendant in error, but that fact was sought to be obviated by an allegation and attempted proof of forfeiture. Now, the original location, and the performance of annual labor upon the Cleveland lode having been held sufficient to comply with the law as to those matters, what right had defendant in error to make a location upon the ground at all ? He was the plaintiff in the suit, as adverse claimant. Did he prove every essential act of location, as his counsel strenuously maintains ? It is true he did prove that he went upon the premises, staked it off, called it the Dewey mine, and performed some work upon it. But, from the testimony, it appeared that the claim was already covered by the existing location of another party. By what right, therefore, did the adverse claimant make his alleged location? Was it because the prior locator or the one claiming thereunder was an alien? If so, the fact of such alienage has not been established.
Counsel concedes that in an adverse suit both parties are actors, and that each must establish his claim against not only his adversary, but the government as well; and *315that neither party can rely upon the weakness of his adversary’s case. It is well settled that when neither party has proven title, they are both left without right to a patent; and it follows that if no evidence of title should be given by either party, the case would have to be dismissed. In this suit the defendant in error was plaintiff. He did not show that Sherlock was an alien. When the latter came to put in his evidence, he omitted, probably through inadvertence, to show his citizenship. But that falls short of proof that he is an alien. Notwithstanding the absence of proof upon the question, Sherlock may, in fact, be a citizen. Hence, we say that defendant in error did not show his right to locate the Dewey lode upon Cleveland ground. The record nowhere discloses that an objection on the ground of the failure of plaintiff in error to prove citizenship was taken at the trial.
It was held in O’Reilly v. Campbell, 116 U. S., 418, that in an action of this kind such an objection cannot be taken in the appellate court for the first time, and the court said, “The objection to the want of proof of that fact (citizenship), if taken below, might have been met at once, if indeed the plaintiffs are citizens. The rule is general that an objection which might have been thus met must be taken at the trial or it will be considered as waived, except as to matters going to the jurisdiction of the court.” We had intended to refer to this case in the previous opinion. For the reasons aforesaid, a rehearing will be denied.
CorN J., and Knight J., concur.